                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

ERIK EMERSON,                  *
                               *
     Plaintiff,                *
                               *
            v.                 * Case 1:20-cv-00808-CFC
                               *
MEZZION INTERNATIONAL, LLC,    *
MEZZION PHARMACEUTICALS, INC., *
and MEZZION PHARMA CO., LTD.,  *
                               *
     Defendants.               *

                       CERTIFICATE OF COMPLIANCE

         I HEREBY CERTIFY that the foregoing paper complies with the type, font,

and word limitations set forth in the Court’s November 6, 2019, Standing Order

Regarding Briefing in All Cases.


                                          /s/ Francis G.X. Pileggi
                                      Francis G.X. Pileggi (Del. Bar No. 2624)




4845-1362-6310.1
